                 Case 18-11216-BFK               Doc 78    Filed 02/21/19 Entered 02/21/19 14:32:15                    Desc Main
                                                          Document      Page 1 of 31


                                                    U.S. Trustee Monthly Operating Report

Fill in this information to identify the case:


Debtor Name:                VALLEY GREEN LANDSCAPING, INC                                                                Check if this is an
                                                                                                                          amended filing.
United States Bankruptcy court for:                            District of

Case Number:                18-11216-BFK



Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11

Month:                      Jan-19                            Date Report Filed:    2/20/2019
                                                                                                MM/DD/YYYY
Line of Business:           LANDSCAPE CONTRACTOR              NAISC Code:           561730



IN ACCORDANCE WITH TITLE 2B, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER PENALTY OF PERJURY THAT I
HAVE EXAMINED THE FOLLOWING SMALL BUSINESS MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS
AND, TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.

                DAVID SHEPPARD                                                               2/21/2019
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                             DATE REPORT SIGNED

DAVID SHEPPARD PRESIDENT
PRINTED NAME OF RESPONSIBLE PARTY AND POSITION WITH THE DEBTOR

1. QUESTIONNAIRE:
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

IF YOU ANSWER NO TO ANY QUESITONS IN LINES 1-9, ATTACH AN EXPLANATION
                       AND LABEL IT EXHIBIT A .                                                    YES            NO            N/A
     1        DID THE BUSINESS OPERATE DURING THE ENTIRE REPORTING PERIOD?                          X
     2        DO YOU PLAN TO CONTINUE TO OPERATE THE BUSINESS NEXT MONTH?                           X
     3        HAVE YOU PAD ALL OF YOUR BILLS ON TIME                                                 x
     4        DID YOU PAY YOUR EMPLOYEES ON TIME?                                                    X
     5        HAVE YOU DEPOSITED ALL THE RECEIPTS FOR YOUR BUSINESS INTO DEBTOR
              IN POSSESSION (DIP) ACCOUNTS?                                                          X
     6
              HAVE YOU TIMELY FILED YOUR TAX RETURNS AND PAID ALL OF YOUR TAXES?                     X
     7        HAVE YOU TIMELY FILED ALL OTHER REQUIRED GOVERNMENT FILINGS?                           X
     8        ARE YOU CURRENT ON YOUR QUARTERLY FEE PAYMENTS TO THE U.S.
              TRUSTEE OR BANKRUPTCY ADMINISTRATOR?                                                   X
     9         HAVE YOU TIMELY PAID ALL OF YOUR INSURANCE PREMIUMS?                    X
          IF YOU ANSWER YES TO ANY OF THE QUESTIONS IN LINES 10-18, ATTACH AN EXPLANATION AND LABEL IT EXHIBIT B .

                                                                                                   YES            NO            N/A
     10       DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?                                       X
     11       HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY?
            Case 18-11216-BFK                 Doc 78        Filed 02/21/19 Entered 02/21/19 14:32:15                     Desc Main
                                                           Document      Page 2 of 31


   12     HAVE YOU SOLD OR TRANSFERRED ANY ASSETS OR PROVIDED SERVICES TO
          ANYONE RELATED TO THE DIP IN ANY WAY?                                                                      X
   13     DID ANY INSURANCE COMPANY CANCEL YOUR POLICY?                                                              X
   14     DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES?                                            X
   15     HAVE YOU BORROWED MONEY FROM ANYONE OR HAS ANYONE MADE ANY
          PAYMENTS ON YOUR BEHALF?                                                                                   X
   16     HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS?                                                            X
   17     HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                   X
   18     HAVE YOU ALLOWED ANY CHECKS TO CLEAR THE BANK THAT WERE ISSUED
          BEFORE YOU FILED BANKRUPTCY?                                                                               X


2. SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

   19     Total opening balance of all accounts                                                                               $26,374.29
          This amount must equal what you reported as cash on hand at the end of the month in the previous month. If
          this is your first report, report the total cash on hand as of the date of the filing of this case.

   20     Total Cash Receipts
          Attach a listing of all cash received for the month and label it Exhibit C . Include all cash
          received even if you have not deposited it at the bank, collections on receivables, credit
          card deposits, cash received from other parties, or loans, gifts, or payments made by
          other parties on your behalf. Do not attach bank statements in lieu of Exhibit C .

          Report the total from Exhibit C here.                                                               $262,469.16

   21     Total Cash Disbursements
          Attach a listing of all payments you made in the month and label it Exhibit D . List the
          date paid, payee, purpose, and amount. Include all cash payments, debit card
          transactions, checks issued even if they have not cleared the bank, outstanding checks
          issued before the bankruptcy was filed that were allowed to clear this month, and
          payments made by other parties on your behalf. Do not attach bank statements in lieu of
          Exhibit D .

          Report the total from Exhibit D here.                                                               $237,673.98

   22     Net Cash Flow                                                                                         $24,795.18
          Subtract line 21 from 20 and report the result her. This amount may be different from
          what you may have calculated as net profit.

   23     Cash on hand at the end of the month
          Add line 22 + line 19. Report the result here.                                                                      $51,169.47

          Report this figure as the cash on hand at the beginning of the month on your next operating report.

          This amount may not match your bank account balance because you may have outstanding checks that have
          not cleared the bank or deposits in transit.

3. UNPAID BILLS

          Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but have
          not paid. Label it Exhibit E . Include the date the debt was incurred, who is owed the money, the purspose of the
          debt, and when the debt is due. Report the total from Exhibit E here.
           Case 18-11216-BFK               Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                       Desc Main
                                                       Document      Page 3 of 31


   24    Total Payables                                                                                                      $131,581.45

                     (Exhibit E)


4. MONEY OWED TO YOU

         Attach a list of all amounts owed to you by your customers for work you have done or merchandise you have
         sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F. Identify who
         owes you money, how much is owed, and when payment is due. REport the total from Exhibit F here.

   25    Total Receivables                                                                                                    $22,939.17
                     (Exhibit F)

5. EMPLOYEES

   26    What was the number of employees when the case was filed?                                                               4

   27    What is the number of employees as of the date of this report?                                                          12

6. PROFESSIONAL FEES

   28    How much have you paid this month in professional fees related to this bankruptcy case?                                $6,086.02

   29    How much in professional fees related to this bankruptcy case since the case was filed?                              $13,765.48

   30    How much have you paid this month in other professional fees?                                                          $6,086.02

   31    How much have you paid in total other professional fees since filing this case?                                        $4,650.00

7. PROJECTIONS


         Compare your actual cash receipts and disburesements to what you projected in the previous month. Projected
         figures in the first month should match those provided at the initial debtor interview, if any.

                                   Column A                               Column B                            Column C
                                           Projected                               Actual                               Difference
                                   Copy lines 35-37 from                  Copy lines 20-22 of this            Subtract Column B from
                                   the previous month's                   report.                             Column A.
                                   report.


   32    Cash Receipts                      $165,000.00           -                  $262,469.16       =                      ($97,469.16)

   33    Cash Disbursements                 $160,000.00           -                  $237,673.98       =                      ($77,673.98)

   34    Net Cash Flow                         $5,000.00          -                   $24,795.18       =                      ($19,795.18)


   35    Total projected cash receipts for the next month:                                                                   $195,000.00

   36    Total projected cash disbursements for the next month:                                                              $189,000.00

   37    Total projected net cash flow for the next month:                                                                      $6,000.00
           Case 18-11216-BFK                Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                       Desc Main
                                                        Document      Page 4 of 31




8. ADDITIONAL INFORMATION

         If available, check the box to the left and attach copies of the following documents.

   38         X                    Bank statements for each open account (redact all but the last 4 digits of the account numbers.

   39         X                    Bank reconciliation reports for each account including list of outstanding checks.

   40                              Financial reports such as an income statement (profit/loss), balance sheet, and cash flow statement.

   41                              Budget, projection, or forecast reports.

   42                              Project, job costing, or work-in-progress reports.

                          RECONCILIATION OF CASH DISBURSEMENTS
CASH DISBURSEMENTS PER FORM 4A-2                                                                                                      60,369.73
CASH DISBURSEMENTS PER SUM OF FORM 4A-3                                                                                              119,341.84
CASH DISBURSEMENTS PER FORM 4D                                                                                                        31,776.36
             Case 18-11216-BFK                         Doc 78          Filed 02/21/19 Entered 02/21/19 14:32:15                     Desc Main
                                                                      Document      Page 5 of 31
DEBTOR:         VALLEY GREEN LANDSCAPING, INC                                 CASE NO:         18-11216-BFK



                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT FORM SB-2
                                      For Period:    01/10/19   to      01/31/19


CASH FLOW SUMMARY                                                       Current
                                                                        Month                Accumulated

1. Beginning Cash Balance                                        $        26,374.29 (1) $            0.00 (1)

2. Cash Receipts
     Operations                                                          237,469.16          1,445,506.92
     Sale of Assets NOTE: See (B) Below:                                  25,000.00             34,000.00
     Loans/advances                                                            0.00              1,200.00
     Other                                                                     0.00                 16.40

     Total Cash Receipts                                        $       262,469.16       $   1,480,723.32

3. Cash Disbursements
     Operations                                                 $        203,446.74      $   1,364,144.48
     Debt Service/Secured loan payment                                     1,955.17             22,498.77
     Professional fees/U.S. Trustee fees                                   6,086.02             13,765.48
     Payments made from asset sale: NOTE: See (C) Below.                       0.00              2,959.07
     Other                                                                26,186.05             26,186.05

     Total Cash Disbursements                                   $       237,673.98       $   1,429,553.85

4. Net Cash Flow (Total Cash Receipts less
     Total Cash Disbursements)                                  $         24,795.18      $     51,169.47


5 Ending Cash Balance                                           $         51,169.47 (2) $      51,169.47 (2)



CASH BALANCE SUMMARY See Note (A) below.                                                        Book

  Petty Cash                                                                             $
  DIP Operating Account                                  Operating Accounts              $     28,382.23
  DIP State Tax Account                                                                  $
  DIP Payroll Account                                     Payroll Accounts               $     22,787.24
  Other Operating Account                                                                $
  Other Interest-bearing Account                                                         $

  TOTAL (must agree with Ending Cash Balance above)                                      $     51,169.47 (2)
  Variance between Ending Cash Balance and Ending Book Balances:                                     0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(B) This figure should include the gross amount the seller receives from the sale. On a HUD-1, this would be line 420.
(C) This figure should include all reductions paid by the debtor for the sale of of asset(s). On a HUD-1, this would be line 520.
(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
        Case 18-11216-BFK             Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15           Desc Main
                                                 Document      Page 6 of 31
DEBTOR:            VALLEY GREEN LANDSCAPING, INC                              CASE NO:           18-11216-BFK


                                                      Form SB-3
                     CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)
                                          FOR THE PERIOD 01/01/2019 to 01/31/2019

CASH RECEIPTS DETAIL                                   Account No:                  8125 8133 8232 8216
(attach additional sheets as necessary)

        Date                   Payer                              Description                     Amount
    1/2/2019            LANE CONSTRUCTION                     CONTRACT SERVICE                         437.00   X
    1/3/2019                  WMATA                           CONTRACT SERVICE                      28,632.50   X
    1/8/2019          HOMESERVE                            RESTORATION CONTRACT                      2,000.00   X
    1/9/2019                HOMESERVE                       RESTORATION CONTRACT                     2,000.00   X
    1/15/2019                  RSG                            CONTRACT SERVICE                       9,100.00   X
    1/16/2019             FT BELVOIR DAU                    MAINTENANCE CONTRACT                     7,940.66   X
    1/18/2019               HOMESERVE                       RESTORATION CONTRACT                     3,000.00   X
    1/28/2019                   DLA                         MAINTENANCE CONTRACT                   149,500.00   X
    1/8/2019                 SKANSKA                          CONTRACT SERVICE                       4,315.00   X
    1/17/2019               AMERICANA                        CONTRACT SERVICE                          225.00   X
    1/17/2019                LEE AUTO                         CONTRACT SERVICE                         100.00   X
    1/22/2019             EDGINGTON COURT                       CONTRACT SERVICE                       200.00 X
    1/2/2019                    QMS                              ADMINISTRATIVE                     20,000.00 X
    1/15/2019                   QMS                              ADMINISTRATIVE                     10,019.00 X
    1/30/2019                   QMS                              ADMINISTRATIVE                     25,000.00

                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $

                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $

                                                          Total Cash Receipts                $     262,469.16 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash receipts listed on Form SB-2.
          Case 18-11216-BFK           Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15         Desc Main
                                                 Document      Page 7 of 31
DEBTOR:             VALLEY GREEN LANDSCAPING, INC                                                  18-11216-BFK


                                                       Form SB-4
                    CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)
                  FOR THE PERIOD 01/01/2019 to 01/31/2019



CASH DISBURSEMENTS DETAIL                                                    Account No:           8125 OP
(attach additional sheets as necessary)

         Date         Check No.                 Payee             Description (Purpose)               Amount
       1/2/2019                           ACCIDENT FUND                WORK-COMP                         1,189.70   X
       1/2/2019                                  EVO                    BANK FEE                           196.30   X
       1/4/2019                       SELECTIVE INSURANCE              INSURANCE                         2,210.58   X
       1/8/2019                          DC MATERIALS, INC            JOB MATERIAL                       2,396.50   X
       1/8/2019                                    M&T BANK             BANK FEE                             1.00   X
       1/9/2019                          LOUDOUN WATER                  UTILITIES                           10.00   X
       1/9/2019                         SERVICE AUTHORITY         PROJECT EXPENSE                          134.75   X
      1/15/2019                         INTERNAL REVENUE                 LIABILITY                       7,796.99   X
      1/18/2019                                   BP                       FUEL                            325.00   X
      1/22/2019                        COX COMMUNICATION                  OFFICE                           321.36   X
      1/23/2019                       SMALL BUSINESS ADMIN              SBA LOAN                           232.00   X
      1/29/2019                           ACCIDENT FUND                WORK-COMP                         1,189.70   X
      1/29/2019                                   BP                       FUEL                            325.00   X
      1/23/2019          3328                 VULCAN                  JOB MATERIAL                          96.04   X
      1/18/2019          3331              OFFICE DEPOT             OFFICE SUPPLIES                        144.21   X
       1/2/2019          3332           HAWKS LAWN CARE            SUBCONTRACTOR                         2,230.00   X
       1/3/2019          3333          CHANTILLY TURF FARM            JOB MATERIAL                         369.60   X
       1/3/2019          3334            MICKLE LAWN SVC           SUBCONTRACTOR                        23,160.00   X
       1/3/2019          3335          FORD MOTOR CREDIT             LOAN PAYMENT                        1,148.70   X
       1/3/2019          3336         CATERPILLAR FINANCIAL          LOAN PAYMENT                          806.47   X
       1/4/2019          3337          CHANTILLY TURF FARM            JOB MATERIAL                         560.40   X
       1/9/2019          3338          STATE CORPORATION            ADMINISTRATIVE                         100.00   X
       1/9/2019          3339          HARRELL & CHAMBLISS     PROFESSIONAL EXPENSE                        250.00   X
      1/15/2019          3340                  SPRINT                   UTILITIES                          386.86   X
      1/16/2019          3341           HAWKS LAWN CARE            SUBCONTRACTOR                         1,050.00   X
      1/16/2019          3342              DEAKINS POND               JOB MATERIAL                       1,502.55   X
      1/16/2019          3343          MATRIX MANAGEMENT       PROFESSIONAL EXPENSE                      1,200.00   X
      1/16/2019          3344             DAVID SHEPPARD              JOB MATERIAL                       1,500.00   X
      1/17/2019          3345              AP LAW GROUP        PROFESSIONAL EXPENSE                      4,536.02   X
      1/18/2019          3346                 MICKLE LAWN SVC      SUBCONTRACTOR                         5,000.00   X
                                                              Total Cash Disbursements $               $60,369.73   (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
     Case 18-11216-BFK           Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15               Desc Main
                                            Document      Page 8 of 31



DEBTOR:           VALLEY GREEN LANDSCAPING, INC                                                  18-11216-BFK

                                                  Form SB-4
                 CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                          Account No:                     8216
(attach additional sheets as necessary)

        Date        Check No.                 Payee                  Description (Purpose)          Amount
     1/31/2019        1024                    QMS                       Subcontractor               105,000.00
      1/4/2019        1015                                             JOB MATERIAL                  14,301.84
     1/31/2019                                 M&T                       BANK FEE            $           40.00

                                                                 Total Cash Disbursement $         $119,341.84




(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form SB-2
            Case 18-11216-BFK                 Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                  Desc Main
                                                          Document      Page 9 of 31



DEBTOR:              VALLEY GREEN LANDSCAPING, INC                                                  18-11216-BFK

                                                      Form SB-4
                   CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                               Account No:                8133 8216 PR
(attach additional sheets as necessary)

         Date          Check No.                Payee                     Description (Purpose)        Amount
       1/4/2019          4225              ALFARO, JUAN A.                    PAYCHECK                     338.64
       1/4/2019          4226           FREEMAN, DONTAVEIN                    PAYCHECK                     349.64
       1/4/2019          4227            LINARES, MAURICIO                    PAYCHECK                     394.34
       1/4/2019          4228          ROBINSON, ANTONIO L.                   PAYCHECK                     384.26
       1/4/2019          4229           SHEPPARD, CHERYL L                    PAYCHECK                     614.74
       1/4/2019          4230          SHEPPARD, MATTHEW D                    PAYCHECK                     821.98
      1/11/2019          4231              ALFARO, JUAN A.                    PAYCHECK                     251.28
      1/11/2019          4232           FREEMAN, DONTAVEIN                    PAYCHECK                     261.28
      1/11/2019          4233            LINARES, MAURICIO                    PAYCHECK                     289.52
      1/11/2019          4234          ROBINSON, ANTONIO L.                   PAYCHECK                     291.14
      1/11/2019          4235           SHEPPARD, CHERYL L                    PAYCHECK                     614.74
      1/11/2019          4236          SHEPPARD, MATTHEW D                    PAYCHECK                     821.99
      1/18/2019          4237              ALFARO, JUAN A.                    PAYCHECK                     368.43
      1/18/2019          4238           FREEMAN, DONTAVEIN                    PAYCHECK                     378.43
      1/18/2019          4239            LINARES, MAURICIO                    PAYCHECK                     429.28
      1/18/2019          4240          ROBINSON, ANTONIO L.                   PAYCHECK                     415.30
      1/18/2019          4241           SHEPPARD, CHERYL L                    PAYCHECK                     614.74
      1/18/2019          4242          SHEPPARD, MATTHEW D                    PAYCHECK                     821.97
      1/25/2019          4243              ALFARO, JUAN A.                    PAYCHECK                     303.71
      1/25/2019          4244           FREEMAN, DONTAVEIN                    PAYCHECK                     120.67
      1/25/2019          4245            LINARES, MAURICIO                    PAYCHECK                     125.60
      1/25/2019          4246          ROBINSON, ANTONIO L.                   PAYCHECK                     346.22
      1/25/2019          4247           SHEPPARD, CHERYL L                    PAYCHECK                     614.75
      1/25/2019          4248          SHEPPARD, MATTHEW D                    PAYCHECK                     821.99
       1/4/2019                         CORPORATE PAYROLL                  ADMINISTRATIVE                  153.75
       1/4/2019                              INTERNAL REVENUE                  LIABILITY                 2,982.99
      1/12/2019          20076          PRICE AMPARA, ALDA                    PAYCHECK                     815.82
      1/12/2019          20077          BENSALAH, ABDELHAI                    PAYCHECK                   2,252.55
      1/12/2019          20078         GUERVARA VELASQUEZ                     PAYCHECK                   1,364.92
      1/12/2019          20079         GUERVARA VELASQUEZ                     PAYCHECK                   1,298.35
      1/15/2019          20080          TORRES BANEGAS, AR                    PAYCHECK                   1,279.64
      1/15/2019
      1/18/2019                          INTERNAL REVENUE                      LIABILITY                  3,360.71
      1/18/2019                        CORPORATE PAYROLL                    ADMINISTRATIVE                   54.75
      1/26/2019          20081          PRICE AMPARA, ALDA                    PAYCHECK                      642.06
      1/26/2019          20082          BENSALAH, ABDELHAI                    PAYCHECK                    2,252.53
      1/26/2019          20083         GUERVARA VELASQUEZ                     PAYCHECK                    1,774.71
      1/26/2019          20084         GUERVARA VELASQUEZ                     PAYCHECK                    1,475.23
      1/26/2019          20085         TORRES BANEGAS, AR                     PAYCHECK                    1,273.71




                                                                      Total Cash Disbursements$         $31,776.36

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
            Case 18-11216-BFK                   Doc 78         Filed 02/21/19 Entered 02/21/19 14:32:15 Desc Main
DEBTOR:             VALLEY GREEN LANDSCAPING,Document
                                              INC                          PageCASE
                                                                                10 ofNO:
                                                                                      31      18-11216-BFK

                                                              Form SB-5
                                           COMPARATIVE BALANCE SHEET
                                            For Period Ended:                01/31/19
                                                                                                  Current             Petition
ASSETS                                                                                            Month               Date (1)
Current Assets:
  Cash and Cash Equivalents (from Form 2-B, line 5)                                        $       51,169.47     $       (80.00)
  Accounts Receivable (from Form 2-E)                                                              22,939.17          19,414.41
  Receivable from Officers, Employees, Affiliates                                                   5,977.61
  Inventory                                                                                         8,100.00            8,100.00
  Other Current Assets :(List)                                                                                          5,977.61

                                                                                                          0.00          1,393.24
      Total Current Assets                                                                 $       88,186.25     $    34,805.26
Fixed Assets:
  Land                                                                                     $                     $
  Building
  Equipment, Furniture and Fixtures                                                               786,554.22         874,324.11
      Total Fixed Assets                                                                   $      786,554.22    $    874,324.11
  Less: Accumulated Depreciation                                                           (       693,134.99 ) (     772,750.88 )

      Net Fixed Assets                                                                     $       93,419.23     $   101,573.23

  Other Assets (List):                      Truck Sale Loan Due                                    11,790.00                0.00
                                                                                                        0.00 .              0.00

      TOTAL ASSETS                                                                         $      193,395.48     $   136,378.49

LIABILITIES
Post Petition Liabilities:
  Post-petition Accounts Payable (from Form 2-E)                                           $       57,043.68     $          0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                                                    0.00
  Post-petition Taxes Payable (from Form 2-E)                                                      23,571.24                0.00
  Post-petition Notes Payable                                                                      16,356.05                0.00
  Other Post-petition Payable(List):                                                                                        0.00


      Total Post Petition Liabilities                                                      $       96,970.97     $          0.00

Pre Petition Liabilities:
  Secured Debt                                                                                     93,992.61         111,078.19
  Priority Debt                                                                                    45,463.45          60,527.69
  Unsecured Debt                                                                                  147,308.81         158,005.85

      Total Pre Petition Liabilities                                                       $      286,764.87     $   329,611.73

      TOTAL LIABILITIES                                                                    $       383,735.84    $    329,611.73

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                              $       63,138.51     $     63,138.51
 Retained Earnings - Prepetition                                                                        0.00         (256,371.75)
 Retained Earnings - Post-petition                                                               (253,478.87)

      TOTAL OWNERS' EQUITY                                                                 $     (190,340.36)    $   (193,233.24)

      TOTAL LIABILITIES AND OWNERS' EQUITY                                                 $      193,395.48     $   136,378.49

      VARIANCE (ASSETS - LIABILITIES +- CAPITAL) MUST BE $0                                $              0.00   $          0.00
(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
  NOTE: IF USING EXCEL, EACH LINE MUST CONTAIN A NUMBER.
      Case 18-11216-BFK                 Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15                   Desc Main
                                                   Document     Page 11 of 31

DEBTOR:             VALLEY GREEN LANDSCAPING, INC                                                 CASE NO:   18-11216-BFK

                                                Form SB-6
                                 PROFIT AND LOSS STATEMENT                                                             0.00
                                         For Period          01/01/19 to           01/31/19

                                                                                   Current                   Accumulated
                                                                                   Month                       Total (1)

Gross Operating Revenue                                                      $     208,745.44            $     1,424,112.30
Less: Discounts, Returns and Allowances                                  (               0.00 )          (             0.00 )

       Net Operating Revenue                                             $         208,745.44            $     1,424,112.30

Cost of Goods Sold                                                                 169,505.02                  1,284,225.86

       Gross Profit                                                      $          39,240.42            $       139,886.44
       Gross Profit Margin                                                             18.80%                         9.82%

Operating Expenses
   Officer Compensation                                                  $               0.00            $        49,830.77
   Selling, General and Administrative                                               8,964.98                     82,963.88
   Rents and Leases                                                                      0.00                          0.00
   Depreciation, Depletion and Amortization                                              0.00                      4,530.00
   Other (list):                                                                         0.00                     13,229.88
                                                                                                                       0.00

   Total Operating Expenses                                              $           8,964.98            $       150,554.53

       Operating Income (Loss)                                           $          30,275.44            $       (10,668.09)


Non-Operating Income and Expenses
   Other Non-Operating Expenses                                          $               0.00            $             0.00
   Gains (Losses) on Sale of Assets                                                      0.00                     27,395.91
   Interest Income                                                                       0.00                          0.00
   Interest Expense                                                                      0.00                      2,718.09
   Other Non-Operating Income                                                            0.00                          0.00

   Net Non-Operating Income or (Expenses)                                $               0.00            $        24,677.82

Reorganization Expenses
   Legal and Professional Fees                                           $               0.00            $             0.00
   Other Reorganization Expense                                                          0.00                          0.00

   Total Reorganization Expenses                                         $               0.00            $             0.00

       Net Income (Loss) Before Income Taxes                             $          30,275.44            $        14,009.73

Federal and State Income Tax Expense (Benefit)                                           0.00                          0.00

       NET INCOME (LOSS)                                                 $          30,275.44            $        14,009.73


(1) Accumulated Totals include all revenue and expenses since the petition date.
NOTE: IF USING EXCEL, ALL LINES MUST CONTAIN A NUMBER.
          Case 18-11216-BFK               Doc 78     Filed 02/21/19 Entered 02/21/19 14:32:15                         Desc Main
                                                    Document     Page 12 of 31
DEBTOR:         VALLEY GREEN LANDSCAPING, INC                                           CASE NO:               18-11216-BFK


                                                    Form SB-7
                                            DISBURSEMENT SUMMARY
                                     For the Month Ended: 01/31/201912:00:00 AM                            #




   Total Disbursements from Operating Account (Note 1)                                  $                          179,711.57


   Total Disbursements from Payroll Account (Note 2)                                    $                           31,776.36

   Total Disbursements from Tax Escrow Account (Note 3)                                 $                                    0.00

   Total Disbursements from and other Account (Note 4)                                  $                                    0.00


   Grand Total disbursements from all accounts                                          $                          211,487.93



   NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
   operating account. Exclude only transfers to the debtor in possession payroll account, the debtor in possession tax escrow
   account or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession tax escrow account
   or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 3 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the tax escrow
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession payroll account or
   other debtor in possession account where the disbursements will be listed on this report.

   NOTE 4 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
   petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
   accounts of others on the debtors behalf (for example, disbursements made from a law firm's escrow account as a result of
   a sale of property.)


                                                     FEE SCHEDULE

In accordance with the Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, the following website link will take you to
schedules which will apply for the calendar quarters beginning January 1, 2018 through September 30, 2018.

                                       www.justice.gov/ust/chapter-11-quarterly-fees



Interest will be assessed on Chapter 11 quarterly fees not paid by the end of the month following the end of the calander quarter
pursuant to 31 U.S.C. Sec. 3717. The interest rate assessed is the rate in effect as determined by the Treasury Department at the
time the account becomes past due.

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
Case 18-11216-BFK   Doc 78    Filed 02/21/19 Entered 02/21/19 14:32:15   Desc Main
                             Document     Page 13 of 31




VALLEY GREEN LANDSCAPING, INC
EXHIBIT B       AS OF 01/31/2019




17. Q. Have you paid any bills you owed before
bankruptcy?
      A. Yes, SBA $232.00 monthly
                     Case 18-11216-BFK                   Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15                                  Desc Main
                                                                    Document     Page 14 of 31

    FOR INQUIRIES      CALL:         FALLS CHURCH                                                                         ACCOUNT TYPE
                                     (703) 536-2644

                                                                       00   0 01377M NM 017
                                                                                                       ACCOUNT NUMBEB                         STATEMENT PERIOD
                                                                                                               -*-   )s232                     01/01/19 - 01/31/19
                   000009718   Fr   DS1548D0170131 1901 10 000000
                                                                                                     BEGINNING BALANCE                                 $146,312.73
ffii                                VALLEY GREEN LANDSCAPING INC
                                    DEBTOR IN POSSESSION #1 8-1 1216-BFK
                                                                                                     DEPOSITS & CREDITS
                                                                                                     LESS CHECKS & DEBITS
                                                                                                                                                        170,549.00
                                                                                                                                                        294.831.09
                                    DAVID B SHEPPARD, TRUSTEE
                                                                                                     LESS SERVICE CHARGES                                        40.00
                                    OPEBAT]NG DLA
                                    5833 LEWIS LN                                                    ENDING    BALANCE               1
                                                                                                                                                        $21,990.64

                                    FALLS CHURCH VA22O41




                                                                       ACCOUNT AGTIVITY
      POSTING                                                                        DEPOSITS & OTHER                WITHDRAWALS &                      DAILY
       NATF                                TRANSACTION DESCRIPTION
                                                                                        CREDITS (+)                  OTHER DEBITS (-)                 FIAI AN'F
     01 /o1/201 9     BEGINNING BALANCE                                                                                                                 $1   46,312.73
     0l /03/201 9     CHE:CKNUMBER             1022                                                                       $122,577.OO                        23,735.73
     0110412019       CHECK NUMBEFI            1015                                                                          -   14,301 .84                   9,433.89
     01/09/2019       SERVICE CHARGE FOR ACCOUNT 000009852868232                                                                     40.00                    9,393.89
     0112312019       CHECK     NUMBER         1021                                                                              10,000.00                     (606.1 1)

o    o112412019       REVERSE CI]ECK PAID                                                 \       $10,o00.0o
     0112412019       CHE:CK    NUMBER         1019                                                                               6,952.25
     o112412019       CHE:CK    NUMBER         1020                                                                               1,000.00                    1,441 .64
     0112512019       CHE:CK    NUMBER         1021                                                                              10,000.00                   (8,558,36)
     o112812019       REVERSE CI-lECK PAID                                                    \    10,000.00                                                  1,441 .64
o    o112912019       ln Branch Trarrsf erlDeposit                                                140,530.00
6
     01129/2019       ln Branch Transfer/Deposit                                              '.   10,019.00                                             151 ,990.64
o
     01/30/20 91      CHECKNUMBER              1023                                                                              25,000.00               126,990.64
d
     01131 12019      CHECK     NUMBER         1024                                                                          105,000.00                      2'l ,990.64
                      NUMBER OF DEPOSITS/CHECKS PAID                                                                                     6


N

o
o




                                                                                                                                                  PAGE 1 OF      1


                                                               GTR WASHINGTON COMMERCIAL BANK
                                                           1 RESEARCH CT SUITE 4OO ROCKVILLE MD 20850
      Case 18-11216-BFK                     Doc 78        Filed 02/21/19 Entered 02/21/19 14:32:15                 Desc Main
                                                         Document
                                                          Valley GreenPage 15 of 31
2:35 PM                                                                 Landscaping
02t'19t19                                                   Reconciliation Detail
                                              10050 . DLA Operation, Feriod Ending 01t3112019

                        Type               Date          Num              Name               Clr   Amount           Balance
            Beginning Balance                                                                                         321,212.73
                 Cleared Transactions
                    Checks and Payments - 10 items
            Uill Pmt    -Check        10t31t2018     1009        OMS                         X       -42,000.00        -42,000.00
            Bill Pmt    -Check        12t05t2018     1014        QMS                         X      -132,900.00       -174,900.00
            Bill Pmt    -Check        12t31t2018     1022        QMS                         X      -122,577,90       -297,477.90
            Check                     12131/2018     1021        Productivity Plus           X       -10,000.00       -307,477.90
            Check                     12t31t2018     1019        Central Turf & lrrigat..    X         -6,952.25      -314,430.15
            Check                     12t31t2018     1020        Scott Wiber                 X         -1,000.00      -31 5,430.1 5
            Check                     01104t2019     1015                                    X       -14,301 .84      -329,731.99
            Check                     01/30/2019     1023        Valley Green Lands..        X       -25,000.00       -354,731.99
            tsill Pmt   -Check        01t31t2019     1024        QMS                         x      -105,000.00       -459,731.99
            Check                     01131t2019                                             X            -40.00      -459,77   1   .99
                        Total Checks and Payments                                                   -459,771.99       -459,771.99
                        Deposits and Credits - 4 items
            Deposit                   01t24t2019                 M&T Bank                    X        10,000.00        10,000.00
            Check                     01t28t2019                 Valley Green Lands.    ..   X       140,530.00       150,530.00
            Check                     01t29t2019                 Valley Green Lands.    ..   X        10,019.00       160,549.00
            General Journal           0113112019     adjretain                               X             0.90       160,549.90
                        Total Deposits and Credits                                                   160,549.90       160,549.90
                   Total Cleared Transactions                                                       -299,222.09       -299,222.09
            Cleared Balance                                                                         -299,222.09         21,990.64
            Register Balance as of 01/31/2019                                                       -299,222.09         21,990.64
                   New Transactions
                     Checks and Payments - 1 item
            Check                     0210112019                 Productivity Plus                    -9r5oo:26         -9,500.26
                        Total Checks and Payments                                                     -9,500.26         -9,500.26
                   Total New Transactions                                                             -9,500.26         -9,500.26
            Ending Balance                                                                          -308,722.35         12,490.38




                                                                                                                                          Page   1
     Case 18-11216-BFK       Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15            Desc Main
                                        Document     Page 16 of 31
2:35 PM                                  Valley Green La ndscaping
02t19t19                                 Reconciliation Summary
                                10050 . DLA Operation,     Ending 0113112019

                                                                       Jan 31,19
               Beginning Balance                                                     321,212.73
                    Cleared Transactions
                       Checks and Payments - 10 items           -459,771.99
                       Deposits and Credits - 4 items            160,549.90
                    Total Cleared Transactions                         -299,222.09
              Cleared Balance                                                         21,990.64
              Register Balance as of 01/3'l/2019                                      21 ,990.64

                    New Transactions
                      Checks and Payments - 1 item                -9,500.26
                    Total New Transactions                               -9,500.26
                                                          -
              Ending Balance                                                          12,490.38




                                                                                                         Page   1
                   Case 18-11216-BFK                    Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                                       Desc Main
                                                                    Document     Page 17 of 31

     FOR INOUIRIES     CALL:      FALLS CHURCH
                                  (703) 5irG2644
                                                                                                            M&T SIMPLE CHECKING FOR BUSINESS
                                                                        00   0 01377M NM 017
                                                                                                      ACCOUNT NUMBER                                STATEMENT PERIOD

                   00000971 7 FtDS1548D0170131.1901     10 000000               P
                                                                                                               *   18216                                 01/01/19 - 01/3't/19

                                 VALLEY GREEN LANDSCAPING INC                                     BEGINNING BALANCE                                                 $2,s20.82
                                 DEBTOR IN POSSESSION #18-1 1216.8FK                              DEPOSITS & CREDITS                                                55,019.00
                                 DAVID B SHEPPABD, TBUSTEE                                        LESS CHECKS & DEBITS                                              37,18s.09
                                 PAYROLL DLA                                                      LESS SERVICE CHARGES                                                      0.00
                                 5833 LEWIS LN                                                            IIY$,FAI,AITSE :i..,   ,-   ;                            $20,354.73
                                                                                                 'EI{D.
                                 FALLS GHURCH VA22041




                                                                        ACCOUNT     TIVITY
      POSTING                                                                         DEPOSITS & OTHEF             WITHDRAWALS &
                                        TRANSACTION DESCRIPTION                                                                                                   DAILY
       DATE                                                                              CREDITS (+)               OTHER DEBITS (-)                             BALANCE
      011o112019      BEGINNING BALANCE
                                                                                                                                                                    $2,520,82
      01102t2019      DEPOSIT                                                                  $20,000.00                                                           22,520,82
      01/03/201   I   CORP PAYROLL SVC ER DIR DEP VGLAND                                                                   $0, 184.O7 yt                             16,336.75
      o110412019      CORP PAYROLL SVC PAYRLL FEE VGLAND                                                                       153.75
6
      011o412019      CORP PAYBOLL SVC PAYRLL TAX VGLAND                                                                     2,982.99                                13,200.01
a
      0111512019      DEPOSIT                                                                   10,019.00                                                           23,219.O1
      0111712019      CORP PAYROLL SVC ER DIR D[:P VGLAND                                                                    7,O11.58,4t                             16,207.43
o
      0111812019      CORP PAYROLL SVC PAYRLL FEE VGI..A.NT)                                                                          E.A   '1 E.

      01/1 8/201 9    C{fRP PAYROLL SVC PAYRLL TAX VGLAND                                                                    3,360.71                                12,791 .97
N     0112912019      ln Branch Transf erArVithdrawal                                                                      10,019.00                                  2,772.97
a)    0113012019      DEPOSIT                                                                   25,000.00                                                           27,772.97
6
      01131/2019      CORP PAYROLL SVC ER DIR DEP VGLAND
o
                                                                                                                             7,418.24               ,-              20,354.73
                      NUMBER OF DEPOSITS/CHECKS PAID                                                                                        0
o
A




N

o
o
o




                                                                                             hlytz



                                                                                                                                                           PAGE 1 OF    1

                                                              GTR WASHINGTON COMMERCIAL BANK
                                                          1 RESEARCH CT SUITE 4OO BOCKVILLE MD 20850
Case 18-11216-BFK         Doc 78    Filed 02/21/19 Entered 02/21/19 14:32:15              Desc Main
                                   Document     Page 18 of 31
                                    Valley Green Landscaping
                                   Reconciliation Summary

                                                                  Jan 31, 19
         Beginning Balance                                                         5,561.92
              Cleared Transactions
                 Checks and Payments - 22 items             -40,226.19
                 Deposits and Credits - 5 items              55,019.00

              Total Cleared Transactions                            14,792.81
         Cleared Balance                                                          20,354.73

              Uncleared Transactions
                Deposits and Credits - 1 item                    18.44

              Total Uncleared Transactions                                18.44
         Register Balance as of 01/31/2019                                        20,373.',t7

              New Transactions
                Checks and Payments - 7 items                -7,880.1 0

              Total New Transactions                                -7,880.10

         Ending Balance                                                           12,493.07




                                                                                                      Page   1
      Case 18-11216-BFK                    Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                        Desc Main
                                                       Document     Page 19 of 31
'10:05 PM                                               Valley Green Landscaping
02119t19                                                     Reconciliation Detail
                                                                                      Ending 0113112019

                     Type                Date           N                                           Amount               Balance
            Beginning Balance                                                                                                    5,561.92
                 Cleared Transactions
                    Checks and Payments - 22 items
            L.iability Adjust       12t21t2018                                              X              -3,041 .10        -3,04'1 .1 0
            YTD   Adjustment        1212912018                    Bensalah, Abdelhai        X              -2,252.54         -5,293.64
            YTD   Adjustment        1212912018                    Torres Banegas, Ar...     X              -1,030.98          -6,324.62
            YTD   Adjustment        1212912018                    Guevara Velasquez,...     X              -1,029.79         -7,354.41
            YTD   Adjustment        1212912018                    Guevara Velasquez,.,.     X                 -968.06         -8,322.47
            YTD   Adjustment        1212912018                    Price Amparo, Aldan...    x                 -902.70         -9,225.17
            L.iability Adjust       01t04t2019                                              X              -2,982.99        -12,208.16
            Check                   01104t2019                    Corporate Payroll S...    X                 -153.75       -12,361.9'1
            YTD Adjustment 0111212019                             Bensalah, Abdelhai        X              -2,252.55        -14,614.46
            YTD Adjustment 0111212019                             Guevara Velasquez,...     X               -1,364.92       -15,979.38
            YTD Adjusiment 0111212019                             Guevara Velasquez,.,.     X              -1,298.35        -17,277.73
            YTD Adjustment 0111212019                             Torres Banegas, Ar...     X              -1,279.64        -18,557.37
            YTD Adjustment 0111212019                             Price Amparo, Aldan.,.    X                 -815.82       -1   9,373.1   I
            Liability Adjust
                           01t18t2019                                                       X              -3,360 71        -22,733.90
            Check          0111812019                             Corporate Payroll S...    X                  -54.75       -22,788.65
            YTD Adjustment 0112612019                             Bensalah, Abdelhai        x              -2,252.53        -25,041.18
            YTD Adjustment 0112612019                             Guevara Velasquez,...     X              -1,774.71        -26,815.89
            YTD Adjustment 01126t2019                             Guevara Velasquez,...     X              -1 ,475.23       -28,291.12
            YTD Adjustment 0112612019                             Torres Banegas, Ar...     X              -1 ,273.71       -29,564.83
            YTD Adjustment 0112612019                             Price Amparo, Aldan...    X                -642.06        -30,206.89
            Check          0112912019                             Valley Green Lands...     X             -10,019.00        -40,225.89
            General Journal         0113112019        adjretain                                                 -0.30       -40,226.19
                      Total Checks and Payments                                                           -40,226.19        -40,226.19
                      Deposits and Credits - 5 items
            Deposit                 01t02t2019                    QMS                       X             20,000.00         20,000.00
            Liability Check         01t15t2019        20025       lnternal Revenue Se...    X                   0.00        20,000.00
            Deposit                 01t15t2019                    QMS                       X             1 0,019.00        30,019.00
            Liability Check         01t1812019        20026       Comptroller of MD - ...   X                   0.00        30,0'19.00
            Check                   01t30t2019        1023        Valley Green Lands...     X             25,000.00         55t019 00
                      Total Deposits and Credits                                                          55,019.00         55,019.00
                  Total Cleared Transactlons                                                              14,792.81          14,792.81
            Cleared Balance                                                                               14,792.81         20,354.73
                   Uncleared Transactions
                      Deposits and Credits - 1 item
            General Journal         0113112019        adjretain                                                18.44                18.44
                      Total Deposits and Credits                                                               18.44                18.44
                  Total Uncleared Transactions                                                                 18.44                18.44
            Register Balance as of 0113112019                                                             14,811.25         20,373.17
                  New Transactions
                    Checks and Payments - 7 items
            Check                   0210112019                    Corporate Payroll S...                       -54.75            -54.75
              Adjustment
            YTD                     0210912019                    Bensalah, Abdelhai                      -2,252.55          -2,307.30
              Adjustment
            YTD                     0210912019                    Guevara Velasquez,...                   -'1 ,759.35        -4,066,65
              Adjustment
            YTD                     0210912019                    Guevara Velasquez,...                   -1,681.62          -5,748.27
              Adjustment
            YTD                     0210912019                    Torres Banegas, Ar...                   -1 ,261 .26        -7,009.53
              Adjustment
            YTD                     0210912019                    Price Amparo, Aldan...                     -815.82         -7,825.35
            Check                   0211512015                    Corporate Payroll S...                      -54.75         -7,880.'l 0
                      Total Checks and Payments                                                           -7,880.1 0         -7,880.1 0
                  Total New Transactions                                                                  -7,880.'1 0        -7,880.1 0
            Ending Balance                                                                                 6,93't.15        12,493.07




                                                                                                                                               Page   1
                      Case 18-11216-BFK                  Doc 78          Filed 02/21/19 Entered 02/21/19 14:32:15                                  Desc Main
                                                                        Document     Page 20 of 31

    FOR INQUIRIES       CALL:      FALLS CHURCH
                                   (703) 5:16-2644
                                                                                                                    M&ffi
                                                                                00   0013771M NM 017
                                                                                                             ACCOUNT NUMBER                        STATEMENT PEHIOD
                                                                                                                        p125                        01/01/19 - 01/31/19
                  000009715 FrDs1548D0170131 1901 10 000000

                                  VALLEY GREEN LANDSCAPING INC                                            BEGINNING BALANCE                                  $18,170.77
                                                                                                          DEPOSITS & CREDITS                                 202,610.15
                                  DEBTOR IN POSSESSION #18.1 1216-BFK
                                  DAV!D B SHEPPARD, TBUSTEE                                               LESS CHECKS & DEBITS                               209,458.46
                                                                                                          LESS SERVICE CHABGES                                      1.00
                                  OPERATING ACCOUNT
                                  PO BOX 1003                                                            ,EltBlt{g Fa-LBIIQE   ,       .i.i,r                $11,321.47
                                  FALLS GHURCH VA22041




                                                                                ACCOUNT
     POSTING                                                                                  Uts,P('tiIIS &OTHER      WITHDRAWALS &                        DAILY
      DATE                               TRANSACTION DESCRIPTION
                                                                                                  CREDITS {+)          OTHER DEBITS GI                     BALANCE
     01lo'v2019        BEGINNING BALANCE                                                                                                                      $18,17O.77
     o'110212019       BKCD PROCESSING SETTLEMENT               137OO1OO1 1 19602                                                   $196.30
     0110212019        CHECK    NUMBET]       3332                                                                                 2,230.00                    15,744.47
     01 /03/201 9      DEPOSIT                                                                         $29,069.50
@
o    01   /03/201 9    ln Branch TransferAVithdrawal                                                                               3,000.00
o    01/03/201   I     ACCIDENT FUNI] ONLINE PAY 386388                                                                            1   ,189,70                 40,624.27
     0110412019        BP CC BP EPAY        '1765534127                                                                                 2A9.2s
o
     01lo4l2g1s        CHECK    NUMBEI1       3333                                                                                      369.60                 39,965.44
o
6    011o712019        SELECTIVE:   PMI-SELECTIVE         OOOOO1O14689905                                                          2,210.58
     011o712019        CHECK    NUMBET]       3334                                                                             23,160.00                       14,594.86
e    01/09/2019        BKCD PROCESSING SETTLEMENT               137OO1OO1 1 19602                        2,000.00
a
     01/09/2019        CHASE CREDIT CRD        EPAY      3922587054                                                                2,396.50
o
     01/09/2019        SERVICE CHARGE FOR ACCOUNT 0000098528681 25                                                                          1.00               14,197 .36
o
A
     o1111t2019        BKCD PROCESSING SETTLEMENT 137OO1OO1 1 19602                                      2,000.00
o
     01l't 112019      LOUDOUNWATER          LOUDOUN          000200069834                                                                10.00
     0111112019        PWCSA UTILITY               208951 3                                                                             134.75
     0111't 12019      CHECK    NUMBEI]       3335                                                                                 1   ,148.70                 14,903.9"1
o    0111412019        CHECK    NUMBEI]       3337                                                                                      560.40
     o'l11412019       CHECK    NUMBEI]       3338                                                                                      100.00                 14,243.51
     01 /1 5/201 9     DEPOSIT                                                                           9,100.00
     011151201s        CHECK    NUMBEI]       3313                                                                                        95.50
     01/15/201 9       CHECK    NUMBET]       3336                                                                                      806.47
     0 t /1 5/201 9    CHECK    NUMBET]       3339                                                                                      250.00                 22,191 .54
     0'l11612019                   PAY 541484021970088
                       ID TREAS i}10 MISC                                                                7,940.66
     0111612019        IRS USATAXPYMT 270941623917388                                                                              7,796.99
     01/1 6/201 9      CHECK    NUMBEI]       3344                                                                                 1,500.00                    20,835.21
                                                                .1
     0111712019        BKCD PROCESSING SETTLEMENT                    37OO1OO1   119602                   3,000.00                                              23,835.21
     01l'1812019       CHECK    NUMBEI]       3341                                                                                 1,050.00
     01/1 8/201 e      CHECK    NUMBET]       3346                                                                                 5,000.00                    17,785.21
     0112212019        ln Branch Transfe:rAlVithdrawal                                                                             3,000.00
     0112212019        CHECK    NUMBEI]       3331                                                                                      144.21
     0112212019        CHECK    NUMBET]       3340                                                                                      386.86                 14,254.14
     0112312019        SBA LOAN PAYMENT OOOO                                                                                            232.OO
     0112312019        BP CC BP EPAY  1780277324                                                                                        325.00
     01123t2019        CHECK    NUMBEI]       3328                                                                                        96.04



                                                                                                                                                       PAGE 1 OF 2
                                                                  GTR WASHINGTON COMMERCIAL BANK
                                                              1 RESEARCH CT SUITE 4OO ROCKVILLE MD 20850
                        Case 18-11216-BFK                   Doc 78      Filed 02/21/19 Entered 02/21/19 14:32:15
                                                                                                     Checking                           Desc Main
                                                                       Document     Page 21 of 31

     FOR INQUIRIES       CALL:      FALLS CHURCH                                                                    AC
                                    (703) 536-2644
                                                                                                        M&T SIMPLE CHECKING FOR BUSINESS

                                                                                                    ACCOUNT NUMBER                     STATEMENT PERIOD
                                                                                                             8125                       01/01/19 - 01/31/19
I$frIUi
                                   VALLEY GREEN LANDSCAPING INC
Fffi                               DEBTOR IN POSSESSION #18-11216-8FK




                                                                            ACCOUNT ACTIVITY
          POSTING                                                                       DEPOSITS & OTHER    WITHDRAWALS &                       DAILY
                                          I'RANSACTION DESCHIPTION
           DATE                                                                            CREDITS f+l      OTHER DEBITS (.)                   BALANCE
          0112312019    CHECKNUMBER 3342                                                                                 1,502.55
          0112312019    CHECK    NUMBER         3343                                                                     1,200.00
          0112312019    CHECK    NUMBER         3345                                                                     4,536.02                   6,362.53
          0112412019    COX COMM NVA BANK          DRAFT      477O5O2O.I9O.IOO1                                              321 .36                6,041 .17
          0112812019    TREAS 310 MISC      PAY           3OVU897OOBO5O                        149,500.00                                         15s,541.17
          0112912019    ln Branch TransferAi/ithdrawal                                                                   2,500.00
          0112912019    ln Branch TransferAl1/ithdrawal                                                             140,530.00                     12,511 .17
          o'ti3012019   ACCIDENT FUND ONLINE           PAY    386388                                                     1   ,189.70               11,321 .47
                        NUMBER OF DEPOSITS/CHECKS PAID                                                                          1B




N
a
e
o
 o
 o
a



N




                                                                                                                                           PAGE 2 OF 2
                                                                  GTR WASHINGTON COMMERCIAL BANK
                                                              1 RESEARCH CT SUITE 4OO ROCKVILLE MD 20850
      Case 18-11216-BFK         Doc 78    Filed 02/21/19 Entered 02/21/19 14:32:15                   Desc Main
                                         Document     Page 22 of 31
2:08 PM                                   Valley Green Landscaping
02t12t19                                 Reconciliation Summary
                                 10030 . M&T Operating, Period Ending 0113112019

                                                                             Jan 3'1,19
               Beginning Balance                                                            18,170.77
                    Cleared Transactions
                       Checks and Payments - 35 items                 -209,459.46
                       Deposits and Credits - 7 items                  202,610.'l 6

                    Total Cleared Transactions                                  -6,849.30

               Cleared Balance                                                              't1,321 .47

                    Uncleared Transactions
                      Checks and Payments     .9 items                  -4,g2g,EE

                    Total Uncleared Transactions                                -4,929.88

               Register Balance as of 01/31/2019                                             6,391.59

                    New Transactions
                      Checks and Payments - 17 items                   -13,057.74
                      Deposits and Credits - 2 items                     8,1 82.68

                    Total New Transactions                                      -4,875.06

               Ending Balance                                                                1   ,516.53




                                                                                                                 Page   1
      Case 18-11216-BFK                   Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                  Desc Main
                                                      Document     Page 23 of 31
2:08 PM                                                Valley Green Landscaping
02t12t19                                                   Reconciliation Detail
                                            10030 . M&T Operating, Period Ending O1ltlt2}1g

                     Type               Date          Num              Name               Clr   Amount           Balance
           Beginning Balance                                                                                         18,170.77
                Cleared Transactions
                   Checks and Payments - 35 items
           Bill Pmt -Check          12t06t2018      3313      Labcorp                     X             -95.50           -95.50
           Bill Pmt -Check          12t31t2018                BP                          X           -289.23          -384.73
           Check                    01t02t2019      3332      Hawks Lawn Care L...        X        -2,230.00         -2,614.73
           Check                    01t02t2019                Accident Fund               X        -1,189.70         -3,804.43
           Check                    01102t2019                EvO                         X           -'196.30       -4,000.73
           Bill Pmt -Check          01103t2019      3334      Mickle Lawn Service         x       -23,160.00       -27,160.73
           Check                    01103t2019                VAlley Green Lands...       X        -3,000.00       -30,1 60.73
           Check                   01/03i20'1   I   3335      Ford Motor Credit C,..      x        -1 ,148.70      -31,309.43
           Check                   01t03t2019       3336      Caterpillar Financial ...   X           -806.47      -32,115.90
           Check                   01t03t2019       3333      Chantilly Turf Farm         X           -369.60      -32,485.50
           Check                   01t04t2019                 Selective lnsurance         X        -2,210.58       -34,696.08
           Check                   01t04t2019       3337      Chantilly Turf Farm         X          -560.40       -35,256 48
           Check                   01108t2019                 DC Materials, lnc           x        -2,396.50       -37,652.98
           Check                   01t08t2019                                             x              -1.00     -37,653.98
           Bill Pmt -Check         01109t2019       3339      Harrell & Chambliss ...     X          -250.00       -37,903.98
           Check                   01t09t2019                 Service Authority           X          -134.75       -38,038.73
           Check                   01/09t2019       3338      State Corporation C...      X          -100.00       -38,1 38.73
           Check                   01togt2019                 Loudoun Water               x             -10.00     -38,148.73
           Liability Check         01t15t2019                 lnternal Revenue Se..,      x        -7,796.99       -45,945.72
           Check                   01t15t2019       3340      Sprrnt                      X          -386.86       -46,332.58
           Bill Pmt -Check         01116t2019       3342      Deakins Pond Whol...        X        -1,502.55       -47,835.13
           Check                   01t16t2019       3344      David Sheppard              X        -1,500.00       -49,335.1 3
           Bill Pmt -Check         01t16t2019       3343      Matrix Managment ...        x        -1,200.00       -50,535.1 3
           Bill Pmt -Check         01t16t2019       3341      Hawks Lawn Care L...        x        -1,050.00       -51 ,585.1 3
           Bill Pmt -Check         01t17t2019       3345      AP Law Group                X        -4,536.02       -56,121.15
           Bill Pmt -Check         01118t2019       3346      Mickle Lawn Service         X        -5,000.00       -61 ,121 .15
           Check                   01t18t2019                 BP                          X           -32s.00      -61 ,446.15
           Check                   01t18t2019       3331      Office Depot                X          -144.21       -6'1,590.36
           Check                   01122t2019                 Valley Green Lands...       X        -3,000.00       -64,590.36
           Check                   01t22t2019                 Cox Communications          x           -321 .36     -64,911.72
           Check                   01t23t2019                 Small Business Ad...        X            -232.00     -65,143.72
           Check                   01t23t2019       3328      Vulcan                      X             -96.04     -6s,239.76
           Check                   01t28t2019                 Valley Green Lands...       X      -140,530.00      -205,769.76
           Check                   01t28t2019                 Valley Green Lands...       X         -2,500.00     -208,269.76
           Check                   01129t2019                 Accident Fund               X         -1 ,189.70    -209,459.46
                     Total Checks and Payments                                                   -209,459.46      -209,459.46
                     Deposits and Credits - 7 items
           Deposit                 01t03t2019                                             X       29,069.50         29,069.50
           Deposit                 01t08t2019                                             x        2,000.00         31,069.50
           Deposit                 01t0912019                                             x        2,000.00         33,069.50
           Deposit                 01115t2019                                             x        9,100.00         42,1 69.50
           Deposit                 01t16t2019                                             x        7,940.66         50,1 1 0.1 6
           Deposit                 01t18t2019                                             X        3,000.00         53,1 1 0.1 6
           Deposit                 01t28/2019                                             X      149,500.00        202,610.16
                     Total Deposits and Credits                                                  202,610.16        202,610.16
                Total Cleared Transactions                                                         -6,849.30        -6,849.30
           Cleared Balance                                                                         -6,849.30        11,321.47




                                                                                                                                   Page   1
           Case 18-11216-BFK                     Doc 78     Filed 02/21/19 Entered 02/21/19 14:32:15                  Desc Main
                                                          Document      Page 24 of 31
2:08 PM                                                  Valley Green Landscaping
02t12t19                                                    Reconciliation Detail
                                              10030 . M&T Operating, Period Ending 0113112019

                       Type               Date           Num             Name               Clr   Amount            Balance
                  Uncleared Transactions
                    Checks and Payments - g items
           Liability   Check         08/03/201 8                VA Department of T...                -1,013.00          -1,013.00
           Liability   Check         0811512018                 lnternal Revenue Se...                 -105.03          -1,118.03
           Liability   Check          09t20t2018     To Print   VA Department of T...                  -815.00          -1,933.03
           Liability   Check          09t20t2018     3233       Laborers' District Co...               -441 .63         -2,374.66
           Liability   Check          09t20t2018     To Print   Virginia Employment...                 -299.78          -2,674.44
           Liability   Check          09t2412018     3234       Laborers' District Co...               -185.54          -2,859.98
           Liability   Check          09t25t2018     To Print   VA Department of T...                -1,084.00          -3,943.98
           Check                      11t16t2018     3282       Landscape Supply lnc                   -660.90          -4,604.88
           Check                      01t29t2019                BP                                     -325.00          -4,929.88

                        Total Checks and Payments                                                    -4,929.88          -4,929.88

                  Total Uncleared Transactions                                                       -4,929.88          -4,929.88

           Register Balance as of 01/31/2019                                                        -11,779.18           6,39't.59

                   New Transactions
                     Checks and Payments - 17 items
           Bill Pmt    -Check         02t0112019     3351       U.S. Trustee                         -1,625.00          -1,625.00
           Bill Pmt    -Check         02t01t2019     3347       EYE Trucking LLC                       -637.50          -2,262.50
           Check                      02t01t2019     3353       Sprint                                 -389.31          -2,651 .81
           Check                      02t01t2019                EvO                                    -259.47          -2,911.28
           Bill Pmt    -Check         02101t2019     3348       Labcorp                                  -47.75         -2,959.03
           Bill Pmt    -Check         02t01t2019     3349       eVA                                      -45.90         -3,004.93
           Bill Pmt    -Check         02101t2019     3352       Service Authority                        -34.75         -3,039.68
           Bill Pmt    -Check         0210112019     3350       Fairfax Water                            -25.00         -3,064.68
           Check                      02t04t2019                Valley Green Lands...                -3,500.00          -6,564.68
           Bill Pmt    -Check         02t05t2019     3356       Central Sod Farms, ...               -1,35'1.00         -7,9'15.68
           Check                      02t05t2019     3354       Ford Motor Credit C...               -1,148.70          -9,064.38
           Check                      02105t2019     3355       Caterpillar Financial ...              -806.47          -9,870.85
           Check                      02t05t2019     3357       Cox Communications                     -321.30         -1 0,1 92.1 5
           Check                      02106t2019     3330       Cash                                   -320.00         -10,512.15
           Check                      02t07t2019                David Sheppard                         -550.00         -11.062,15
           Check                      0211212019                Selective lnsurance                  -1,888.00         -12,950,15
           Bill Pmt    -Check         02112t2019     3358       Remington Mulch                        -107.59         -13,057.74

                        Total Checks and Payments                                                    -13,057.74        -13,057.74

                        Deposits and Credits - 2 items
           Deposit                    0210412019                                                      7,172.68           7,172.68
           Deposit                    0210012019                                                      1 ,010.00          8,182.68

                        Total Deposits and Credits                                                    8,1   82.68        8,'182.68

                   Total New Transactions                                                             -4,875.06         -4,875.06

           Ending Balance                                                                            -16,654.24          1   ,516.53




                                                                                                                                       Page 2
                  Case 18-11216-BFK                 Doc 78     Filed 02/21/19 Entered 02/21/19 14:32:15                     Desc Main
                                                              Document     Page 25 of 31

    FOR INOUIRIES      CALL:     FALLS CHURCH                                                            ACCOUlfi TYPE
                                 (703) 536-2644
                                                                                                M&Tffi
                                                                  00   001377MNM 017
                                                                                                     NUMBER             I   STATEMENT PER]OD

                  000009716 FrDS1548D0170131 1901 10 000000
                                                                                                    tisffi
ffi                              VALLEY GBEEN LANDSCAPING INC
                                 DEBTOR IN POSSESSION # 18-11216-BFK
                                 DAVID B SHEPPARD, TBUSTEE
                                                                                         BEGINN]NG BALANCE
                                                                                         DEPOSITS & CREDITS
                                                                                         LESS CHECKS & DEBITS
                                                                                                                                     s3,396.16
                                                                                                                                     13,340.00
                                                                                                                                     14,162.60
                                                                                         LESS SERVICE CHARGES                             121.49
                                 PAYROLL ACCOUNT
                                 PO BOX 1003                                             ENPIN9 FATAN€E    .    .. ..                $2,4s2.O7
                                 FALLS CHURCH YA22O41




                                                                  ACCOUNT ACTIV]TY
     POSTING                                                                    DEPOSITS & OTHER    WITHDRAWALS &                  DAILY
                                        TRANSACTION DESCRIPTION
      DATE                                                                         CREDITS {+l      OTHER DEBITS {-)              BALANCE
     011o112019       BEGINNING BALANCE                                                                                              $3,396.16
     0110212019       CHECKNUMBER            4220                                                              $233.42                3,162.74
     o1   /03/2019    ln Branch 1'ransfer/Deposit                                       $3,0O0.00
     0l /03/2019      CHECKNUMBER            4223                                                               820.99
o
     01/03/2019       CHECKNUMBER            4224                                                              2,313,55               3,028.20
o    011o712019       CHECK   NUMBER         4225                                                               338,64
     011o712019       CHECKNUMBER            4226                                                               349.64
     011o712019       CHECKNUMRER            4228                                                               384.26
     011o712019       CHECKNUMBER            4229                                                               614.74                1,340.92
     01/08/2019       DEPOSIT                                                            4,315.00
e
a    01/08/2019       CHECKNUMBER            4227                                                               s94,34
a
     01/08/2019       CHECKNUMBER            4230                                                               821 .98               4,439.60
o
     01/09/2019       SERVICE CHARGE FOR ACCOL,NT 000009852868133                                                121 .49              4,318.1    I

c
     01l'1412019      CHECK   NUMBER         4231                                                               251 .28
     0111412019       CHECKNUMBER            4232                                                               261 .28
     0111412019       CHECKNUMBER            4234                                                               291 .14
     0111412019       CHECK   NUMBER         4236                                                               821 .99               2,692.42
o
o    01/1 5/201   I   CHECKNUMBER            4233                                                               289.52                2,402.90
     01/16/2019       CHECK   NUMBER         4235                                                               614.7 4               1   ,788.16
     0111712019       DEPOSIT                                                             325.00                                      2,1 1 3.1 6
     01/1 8/2019      CHECKNUMBER            4237                                                               368.43                1,744.73
     01122t2019       ln Branch ltansf er/Deposit                                        3,000.00
     0112212019       DEPOSIT                                                             200.00
     0112212019       CHECKNUMBER            4238                                                               378.43
     0112212019       CHECKNUMBER            4240                                                               415.30                4,151 .00
     0112312019       CHECKNUMBEB            4239                                                                429.28
     0112312019       CHECK   NLIMBER        4241                                                               614.74
     0112312019       CHECKNUMBER            4242                                                               821 .97               2,285.O1
     0112512019       CHECKNUMBER            4243                                                               303.71                1,981 .30
     01128120',t9     CHECKNUMBER            4246                                                               346.22                1,635.08
     0112912019       ln Branch 1'ransfer/Deposit                                        2,500.00
     0112912019       CHECKNUMBER            4244                                                                120.67
     0112912019       CHECK   NUMBER         4245                                                               '125.60
     0112912019       CHECKNUMBER            4247                                                               614.75




                                                                                                                               PAGE 1 OF2
                                                          GTR WASHINGTON COMMERCIAL BANK
                                                      1 RESEARCH CT SUITE 4OO ROCKVILLE MD 20850
                     Case 18-11216-BFK         Doc 78    Filed 02/21/19 Entered 02/21/19 14:32:15                     Desc Main
                                                        Document     Page 26 of 31

     FOR INQUIRIES    CALL:   FALLS CHURCH                                                              ACCOUNT TYPE
                              (703) 536-2644


                                                                                      ACCOUNT NUMBER                 STATEMENT PERIOD
                                                                                             -   T133                 01/0r/19 - 01/31/19
IWIBl
Hfritr
I lrflr.lc
                              VALLEY GBEEN LANDSCAPING INC
Lt-+aE                        DEBTOR IN POSSESSION # 18-11216-BFK




                                                             ACCOUNT ACTIVITY
         POSTING                                                          DEPOSITS & OTHER       WITHDRAWALS &                DAlLY
                                   TRANSACTION DESCRIPTION
          DATE                                                               CREDITS f+)         OTHER DEBITS I-I            BALANCE
        0112912019   CHECKNUMBER       4248                                                                821 .99                2,452.O7
                     NUMBER OF DEPOSITS/CHECKS PAID                                     Cl                    27




e
a



o




                                                                                                                         PAGE 2 OF 2
                                                    GTR WASHINGTON COMMERCIAL BANK
                                                1 RESEARCH CT SUITE 4OO ROCKVILLE MD 20850
     Case 18-11216-BFK         Doc 78    Filed 02/21/19 Entered 02/21/19 14:32:15                  Desc Main
                                        Document     Page 27 of 31
3:25 PM                                  Valley Green Landscaping
02112t15                                 Reconciliation Summary
                                 10035 . M&T - Payrotl, period Ending O,tB1tzO1g

                                                                             Jan 31, 19
               Beginning Balance
                                                                                              3,396.16
                    Cleared Transactions
                       Checks and Payments - 2g items                  -14,284.09
                       Deposits and Credits .6 items                    '13,340.00

                    Total Cleared Transactions                                   -944.09
               Cleared Balance

                    Uncleared Transactions
                      Checks and payments - 1 item                         -19.56
                    Total Uncleared Transactions                                     -19.56
              Register Balance as of 01/31/2019
                                                                                              2,432.51
                    New Transactions
                      Checks and Payments - B items                     -5,626.67
                      Deposits and Credits - 1 item                      3,500.00
                    Total New Transactions                                    -2,126 67
              Ending Balance
                                                                                               305.84




                                                                                                               Page   1
      Case 18-11216-BFK                   Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15              Desc Main
                                                      Document     Page 28 of 31
3:25 PM                                                Valley Green Landscaping
02t12119                                                   Reconciliation Detail
                                               10035 .lVl&T - Payroil, period Ending O1B1t2O1g

                     Type               Date          Num              Name           Clr   ,Amount           Balance
            Beginning Balance
                                                                                                                      3,396.1 6
                 Cleared Transactions
                    Checks and Payments - 28 items
           Check                    01t09t2018                                        X            -121.49              -121 .49
           Paycheck                 12t28t2018      4223       Sheppard, Matthew D.   x            -820.99              -942.48
           Paycheck                 12t28t2018      4220       Linares, Mauricio      X            -233.42           -1 ,1 75.90
           Paycheck                 12t31t2018      4224      Sheppard, David B.      x         -2,3'13.55           -3,489.45
           Paycheck                 01t04t2019      4230      Sheppard, Matthew D.    x            -821.98           -4,311.43
           Paycheck                 01t04t2019      4229      Sheppard, Cheryt L      X            -614.74           -4,926.17
           Paycheck                 01t04t2019      4227      Linares, Mauricio       X            -394.34           -5,320.51
           Paycheck                 01104t2019      4228      Robinson, Antonio L     x            -384.26           -5,704.77
           Paycheck                 01t04t2019      4226      Freeman, Dontavein      X            -349.64           -6,054.41
           Paycheck                 01t04t2019      4225      Alfaro, Juan A          X            -338.64        -6,393.05
           Paycheck                 01t11t2019      4236      Sheppard, Matthew D.    x           -821.99         -7,215.04
           Paycheck                 01t11t2019      4235      Sheppard, Cheryl L      X            -614.74        -7,829.78
           Paycheck                 01t11t2019      4234      Robinson, Antonio L     X           -291.14         -8,120.92
           Paycheck                 01t11t2019      4233      Linares, Mauricio       x           -289.52         -8,410.44
           Paycheck                 01t11t2019      4232      Freeman, Dontavein      x           -261.28         -8,671.72
           Paycheck                01111t2019       4231      Alfaro, Juan A          x           -251.28         -8,923.00
           Paycheck                01t18t2019       4242      Sheppard, Matthew D.    x           -821.97         -9,744.97
           Paycheck                01t18t2019       4241      Sheppard, Cheryl L      X           -614.74       -10,359.71
           Paycheck                01t18t2019       4239      Linares, Mauricio       x           -429.28       -10,788.99
           Paycheck                01/18t2019       4240      Robinson, Antonio L     X           -415.30       -11,204.29
           Paycheck                01t18t2019       4238      Freeman, Dontavein      x           -378.43       -11,582.72
           Paycheck                01t18t2019       4237      Alfaro, Juan A          X           -368.43       -1   1   ,951 .1 5
           Paycheck                01t25t2019       4248      Sheppard, Matthew D.    X           -821.99       -12,773.14
           Paycheck                01t25t2019       4247      Sheppard, Cheryl L      x           -614.75       -13,387.89
           Paycheck                01t25t2019       4246      Robinson, Antonio L     X           -346.22       -13,734.11
           Paycheck                01t25t2019       4243      Alfaro, Juan A          x           -303.71       -14,037.82
           Paycheck                01t25t2019       4245      Linares, Mauricio       X          -125.60        -14,163.42
           Paycheck                01t25t2019       4244      Freeman, Dontavein      x          -120.67        -14,284.09
                     Total Checks and Payments
                                                                                              -14,284.09        -14,284.09
                     Deposits and Credits - 6 items
           Check                   01t03t2019                 VAlley Green Lands...   x         3,000.00          3,000,00
           Deposit                 01108t2019                                         x         4,315.00          7,315.00
           Deposit                 01t17 t2019                                        X           325.00          7,640.00
           Deposit                 01t22t2019                                         X           200.00          7,840.00
           Check                   01t22t2019                 Valley Green Lands...   x         3,000.00         10,840.00
           Check                   01t28t2019                 Valley Green Lands...   X         2,500.00         13,340.00
                     Total Deposits and Credits                                                                  't3,340.00
                                                                                               13,340.00
                 Total Cleared Transactions
                                                                                                 -944.09              -944.09
           Cleared Balance
                                                                                                 -944.09          2,452.07
                 Uncleared Transactions
                   Checks and Payments - 1 item
           Check                   llt3}tl}ig      4195       Bradford lll, Jacob A               -19:56                 -19.56
                     Total Checks and payments
                                                                                                  -'19.56                -1   9.56
                Total Uncleared Transactions
                                                                                                  -19.56                 -1   9.56
           Register Balance as of 01/31i2019
                                                                                                 -963.65         2,432.51




                                                                                                                                     Page   1
           Case 18-11216-BFK                  Doc 78     Filed 02/21/19 Entered 02/21/19 14:32:15            Desc Main
                                                       Document      Page 29 of 31
3:25 PM                                               Valley Green Landscaping
02t12119                                               Reconciliation Detail
                                             10035 . M&T - Payroll, Period Ending 0113112019

                 Type                                              Name                 Amount              Balance
                New Transactions
                  Checks and Payments - 8 items
           Paycheck                 02t01t2019 4252        Sheppard, Matthew D.                  -821 .98         -821.98
           Paycheck                 02101t2019 4251        Sheppard, Cheryl L                    -614.73        -1 ,436.71
           Paycheck                 02to1t2019 4250        Linares, Mauricio                     -147.76        -1 ,584.47
           Paycheck                 o2to1t2019 4249        Alfaro, Juan A                        -133.'14       -1 ,717 .61
           Paycheck                 02t04t2019 4253        Sheppard, David B.                  -2,315.55        -4,033.16
           Paycheck                 02t08t2019 4256        Sheppard, Matthew D.                  -821.99        -4,855.1 5
           Paycheck                 02t08t2019 4255        Sheppard, Cheryl L                    -614.75        -5,469.90
           Paycheck                 02t08t2019 4254        Alfaro, Juan A                        -156.77        -5,626.67

                      Total Checks and Payments                                                -5,626.67        -5,626.67

                      Deposits and Credits - 1 item
           Check                    0210412019             Valley Green Lands...               3,500.00          3,500.00

                      Total Deposits and Credits                                               3,500.00          3,500.00

                Total New Transactions                                                         -2,126.67        -2,126.67

           Ending Balance                                                                      -3,090.32           305.84




                                                                                                                              Page 2
           Case 18-11216-BFK          Doc 78       Filed 02/21/19 Entered 02/21/19 14:32:15                     Desc Main
                                                 Document      Page 30 of 31
9:55 AM                                          Valley Green Landscaping
02/21/19                                          A/P Aging Summary
                                                    As of January 31, 2019

                                                    Current      1 - 30     31 - 60     61 - 90       > 90        TOTAL
              ACF Enviromental                           0.00        0.00        0.00        0.00        0.00         0.00
              Alban Tractor Co. Inc                      0.00        0.00        0.00        0.00    1,374.11     1,374.11
              American Native Plants                     0.00        0.00        0.00        0.00        0.00         0.00
              BP                                         0.00        0.00        0.00        0.00     -100.00      -100.00
              Cat Financial Commercial                   0.00        0.00        0.00        0.00    1,930.32     1,930.32
              Caterpillar Financial Services             0.00        0.00        0.00        0.00      846.79       846.79
              Central Sod Farms, Inc.                1,351.00        0.00        0.00        0.00     -130.00     1,221.00
              Cox Communications                         0.00        0.00        0.00        0.00      289.58       289.58
              Dorthea Sheppard                           0.00        0.00        0.00        0.00    3,560.00     3,560.00
              Dulles Insurance Svs, Inc                  0.00        0.00        0.00        0.00      167.89       167.89
              Erie Insurance Group                       0.00        0.00        0.00        0.00        0.00         0.00
              eVA                                        0.00       45.90        0.00        0.00        0.00        45.90
              Exxon/GECC                                 0.00        0.00        0.00        0.00      140.00       140.00
              EYE Trucking LLC                           0.00        0.00      637.50        0.00        0.00       637.50
              Fairfax Water                             25.00        0.00        0.00        0.00        0.00        25.00
              GreenSource Direct, Inc                    0.00      159.80        0.00   11,150.50        0.00    11,310.30
              Hamma Down Enterprises, Inc                0.00        0.00        0.00        0.00    3,339.39     3,339.39
              Labcorp                                    0.00        0.00        0.00        0.00       47.75        47.75
              Landscape Supply Inc                       0.00        0.00        0.00        0.00      335.88       335.88
              Manassas Topsoil                           0.00    1,828.50   15,237.50        0.00        0.00    17,066.00
              Martin & Gass, Inc R                       0.00        0.00        0.00        0.00    3,400.00     3,400.00
              Matrix Managment Consulting, LLC           0.00    2,500.00        0.00        0.00    9,000.00    11,500.00
              Military Publication                       0.00        0.00        0.00        0.00      695.00       695.00
              Office Depot Credit                        0.00        0.00        0.00        0.00       25.00        25.00
              PNC Bank                                   0.00        0.00        0.00        0.00      828.64       828.64
              QMS                                        0.00   10,520.00        0.00        0.00        0.00    10,520.00
              Quail Ridge Products                       0.00        0.00        0.00        0.00        0.00         0.00
              Quill                                      0.00        0.00        0.00        0.00        0.00         0.00
              Remington Mulch                            0.00      107.59        0.00        0.00        0.00       107.59
              Remington Mulch - South                    0.00        0.00        0.00        0.00     -143.10      -143.10
              Service Authority                         34.75        0.00        0.00        0.00        0.00        34.75
              Shell                                      0.00        0.00        0.00        0.00        0.00         0.00
              Signature Horticultural Services           0.00        0.00        0.00        0.00    2,339.60     2,339.60
              Sprint                                     0.00        0.00        0.00        0.00        0.00         0.00
              State Farm                                 0.00        0.00        0.00        0.00      162.00       162.00
              Sunbelt                                    0.00        0.00        0.00        0.00   10,233.91    10,233.91
              U.S. Trustee                           1,625.00        0.00        0.00        0.00        0.00     1,625.00
              United Concordia Dental                    0.00        0.00        0.00        0.00      356.98       356.98
              United Health Care                         0.00        0.00        0.00        0.00    5,290.82     5,290.82
              Wells Fargo Card Services                  0.00        0.00        0.00        0.00      525.00       525.00

            TOTAL                                    3,035.75   15,161.79   15,875.00   11,150.50   44,515.56    89,738.60




                                                                                                                             Page 1
           Case 18-11216-BFK             Doc 78     Filed 02/21/19 Entered 02/21/19 14:32:15                  Desc Main
                                                  Document      Page 31 of 31
9:53 AM                                           Valley Green Landscaping
02/21/19                                           A/R Aging Summary
                                                     As of January 31, 2019

                                                     Current     1 - 30     31 - 60    61 - 90      > 90       TOTAL
               Archer Western                            0.00        0.00       0.00       0.00    3,686.53     3,686.53

               Asha Bhatia-Kumar                         0.00        0.00       0.00       0.00        0.00         0.00
               David Moore                               0.00        0.00       0.00       0.00        0.00         0.00
               Department of the Army                    0.00    1,010.00       0.00       0.00        0.00     1,010.00

               DOMINION PRODUCTS & SERVICES              0.00        0.00       0.00       0.00        0.00         0.00

               Edgington Court HOA                       0.00        0.00       0.00       0.00        0.00         0.00

               F&L Construction                          0.00        0.00       0.00       0.00        0.00         0.00

               Flippo                                    0.00        0.00       0.00       0.00       0.00         0.00
               Ft Belvoir DAU                            0.00        0.00       0.00       0.00       1.00         1.00
               General Excavation, Inc                   0.00        0.00       0.00       0.00       0.00         0.00
               Hensel Phelps                             0.00        0.00       0.00       0.51       0.00         0.51
               HOMESERVE                                 0.00        0.00       0.00       0.00      59.00        59.00

               Joyce Marshall                            0.00        0.00       0.00       0.00     -150.00      -150.00
               Judlau Contrating, Inc                    0.00        0.00       0.00       0.00        0.07         0.07
               Lane CC I66                               0.00        0.00       0.00       0.00        7.70         7.70
               Lane Construction Corp                    0.00    7,550.40       0.00     277.00      230.86     8,058.26

               Lane Construction Corporation             0.00        0.00       0.00       0.00        0.00         0.00

               NVCC                                      0.00        0.00       0.00       0.00        0.00         0.00
               RSG                                       0.00        0.00       0.00       0.00    2,165.40     2,165.40
               Shawn Hawkins -R                          0.00        0.00       0.00       0.00    5,325.00     5,325.00
               SHIRLEY CONTRACTING CORP                  0.00        0.00       0.00       0.00        0.00         0.00

               Shirley Contracting Linton Hall           0.00        0.00       0.00       0.00        0.00         0.00
               Skanska USA Civil Southeast               0.00        0.00       0.00       0.00        0.00         0.00

               Transurban                                0.00    2,775.70       0.00       0.00        0.00     2,775.70

               Tyrone Pitts                              0.00        0.00       0.00       0.00        0.00         0.00

               Virginia Dept of Transportatio            0.00        0.00       0.00       0.00        0.00         0.00

               WINKAL Management, L.L.C.                 0.00        0.00       0.00       0.00        0.00         0.00

               WSSC- 4513                                0.00        0.00       0.00       0.00        0.00         0.00

               WSSC Request for Pay 2003                 0.00        0.00       0.00       0.00        0.00         0.00

             TOTAL                                       0.00   11,336.10       0.00     277.51   11,325.56    22,939.17




                                                                                                                           Page 1
